Citation Nr: 9921978	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1964 to 
July 1967.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a December 1994 decision of the RO.

In March 1998, the Board remanded the case for further 
development.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is shown to be currently diagnosed with PTSD, 
which is the likely result of stressors experienced in combat 
during his service in the Republic of Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD is due to disease or injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination, in January 1964, and on discharge 
examination, in June 1967, the veteran was reported to be 
psychiatrically normal.  

On VAMC records, reflecting treatment from July 1973 to 
September 1973, the veteran was diagnosed, in part, with 
depressive neurosis with anxiety.  

Received in October 1994 was a private medical record from 
James C. Shecut, M.D., which reported that the veteran 
carried a diagnosis of a recurrent, rather severe post-
traumatic syndrome characterized by anxiety dreams, insomnia, 
restlessness and depression.  

Received in November 1994 were VA outpatient treatment 
records, reflecting treatment from April 1980 to October 
1994.  In May 1980, the veteran was reported to have had two 
episodes of depression since being in Vietnam.  He was 
assessed, in part, with depressive reaction.  

Received in August 1995 were VA outpatient treatment records, 
reflecting treatment from October 1994 to June 1995.  In 
December 1994, the veteran indicated that he had been exposed 
to traumatic events in service, including sniper fire, 
strafing by friendly fire, killing innocent people and 
performing inhumane activities.  The veteran was diagnosed, 
in part, with PTSD and recurrent major depression.  

In March 1996, James C. Shecut, M.D., reported that the 
veteran had symptoms of PTSD due to his exposure to combat 
stress in Vietnam, including nightmares, interrupted sleep 
patterns, hyperactivity and depression.  

During a hearing before this Member of the Board in October 
1997, the veteran reported that he had been exposed to combat 
in Vietnam while working in supply and as a radio telephone 
operator.  He reported that he had to jump out of a 
helicopter into a rice paddy after it had come under fire and 
indicated that he had occasionally had nightmares.  

On VA examination in April 1998, the veteran reported that, 
while serving in Vietnam, he had jumped out of a helicopter 
while under hostile fire and had injured his back.  He also 
reported that he had undergone several rounds of sniper fire 
and had ordered the firing on houses that had children and 
innocent people within them.  It was noted by the examiner 
that the veteran had also spoke of an episode when he was in 
"charlie company" when it was overrun.  The veteran was 
reported to meet the diagnostic criteria for PTSD, including 
his exposure to a traumatic event in which he had had an 
actual or threatened death experience, or serious injury, 
with a response of intense fear and horror; the fact that a 
traumatic event was reexperienced through nightmares and 
occasional flashbacks; the fact that the veteran had 
significant avoidance of thoughts, activities and people who 
reminded him of Vietnam; and an increased persistent arousal 
as shown by his difficulty in falling asleep, outbursts of 
anger and poor concentration.  

In December 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) reported that the veteran's unit 
in service, the 2nd Battalion, 19th Artillery, was involved in 
numerous engagements with enemy forces.  In part, it was 
noted that elements of that unit had been attacked by a 
"human wave infantry assault" in December 1966.  The 
veteran was reported to have been a General Supply Specialist 
assigned to an artillery unit during his Vietnam tour.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  The 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection for PTSD requires medical evidence which 
establishes a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link established by medical evidence 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or combat citations (e.g. Purple Heart, Combat 
Infantryman Badge) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran contends, in essence, that he has PTSD due to his 
service in Vietnam.  He claims that he was exposed to 
traumatic events while working in supply and as a radio 
telephone operator in service, including the exposure to 
sniper fire, strafing by friendly fire and the killing of 
innocent people.  

In March 1996, James C. Shecut, M.D., reported that the 
veteran had symptoms of PTSD due to his exposure to combat in 
Vietnam, including nightmares, interrupted sleep patterns and 
depression.  

On VA examination in April 1998, the veteran was reported to 
meet the diagnostic criteria for PTSD, including his exposure 
to a traumatic event in which he was exposed to actual or 
threatened death, or serious injury, and the reexperience of 
the traumatic event through nightmares.  The examiner 
commented that the diagnosis of PTSD was consistent with the 
diagnoses made by Dr. Shecut.  

In December 1998, the USASCRUR confirmed that the veteran's 
unit in service had been involved in numerous engagements 
with an enemy source.  In particular, this report confirmed 
that elements of his unit had been attacked by a "human wave 
infantry assault" in December 1966.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence supports the veteran's claim 
that he has PTSD due to his likely combat experiences while 
serving in the Republic of Vietnam.  The Board notes that the 
medical evidence submitted in support of the veteran's claim 
presents a clear diagnosis of PTSD which is related to his 
stressful experiences in the Republic of Vietnam.  See 38 
C.F.R. § 3.304(f) (1998).  Consequently, the Board concludes 
that the medical evidence, when viewed in light of the 
veteran's service history as confirmed by the USASCRUR 
records, supports the grant of service connection for PTSD.  



ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

